J. Graney was employed as a brakeman on a freight train and in the discharge of his duty alighted from the caboose to close a gate maintained and operated by the railroad company; in moving *Page 55 
briskly along the right of way for that purpose, he stepped on a clinker and fell so the wheels of the train ran over his hand and wrist, necessitating the amputation of his arm between the elbow and wrist. For his cause of action he alleged the railroad company negligently and carelessly allowed a large pile of coal, clinkers and cinders to be piled upon the right of way near the point where the gate is located and operated. The only proof offered to sustain this allegation was the evidence of the plaintiff to the effect that he stepped on a clinker and fell; and that passenger engines were sometimes cleaned of clinkers while standing on the tracks near the place where he was injured. No testimony was offered even tending to show that clinkers taken from such engines were deposited on the right of way, or that coal or cinders had ever been piled on the right of way, or that any clinkers were there at the time of the accident except the one on which the plaintiff stepped.
The railroad company demurred to the evidence, and the action of the court in overruling same is assigned as error.
The rule is well settled that a demurrer admits the truth of all the evidence introduced and of all the facts which it tends to establish, as well as every fair and reasonable inference. Helm v. Mickleson, 66 Oklahoma, 170 P. 704. And the demurrer should be overruled unless the evidence and all the inferences which a jury could reasonably draw from it are insufficient to support a verdict for plaintiff. Pet. Iron Wks. v. Bullington, 61 Oklahoma, 161 P. 538. But where the evidence fails entirely to show negligence, the court should instruct a verdict in favor of defendant.
The provision of the Constitution (sec. 6, art. 23), under which the defense of contributory negligence shall be submitted to the jury, does not apply to the primary negligence because of which a recovery is sought, and where there is no evidence reasonably tending to show that a defendant is guilty of negligence, it is error for the trial court to submit the issue to the jury. C., R. I.  P. R. Co. v. Barton, 59 Okla. 109,159 P. 250; N. Y. Plate Glass Ins. Co. v. Katz, 51 Okla. 713,152 P. 353; Phoenix Ptr. Co. v. Durham, 32 Okla. 575,122 P. 708.
It is the duty of the master to exercise reasonable care to provide the servant with a reasonably safe place in which to work, taking into consideration the nature and character of the work to be performed and the dangers ordinarily arising from such work. Midland V. R. R. Co. v. Cox, 69 Oklahoma,170 P. 485; Ponca City Ice Co. v. Robertson, 67 Oklahoma,169 P. 1111. The master, however is not liable as an insurer, and is only required to exercise such care as an ordinarily prudent man would exercise under like circumstances. C., R. I.  P. R. Co. v. Nagle, 55 Okla. 235, 154 P. 667; Solts v. S.W.  Cotton Oil Co., 28 Okla. 706, 115 P. 776.
The fact of accident or an injury to an employe, in the course of his employment, carries with it no presumption of negligence on the part of the employer, but such negligence is an affirmative fact for the injured employe to establish by evidence. Ponca City Ice Co. v. Robertson, supra; Phoenix Ptr. Co. v. Durham, supra; C., R. I.  P. R. Co. v. Hessenflow, 69 Oklahoma, 170 P. 1161; C., R. I.  P. R. Co. v. Nagle, supra. The evidence that plaintiff stepped on a clinker and fell, without proof that such clinker rendered the place unsafe, and without proof that such obstruction was placed upon the right of way by the servants of the railroad company or had remained there sufficient length of time to charge the railroad company with notice, was not sufficient proof of primary negligence. Therefore it was error for the court to overrule the demurrer to the evidence. Winslow v. Katy R. Co. (Mo.) 192 S.W. 121; Robinson v. Sylvester Tower Co. (Mass.) 90 N.E. 413; M., K. 
T. R. Co. of Tex. v. Jones (Tex.) 125 S.W. 309.
The judgment of the trial court is reversed and the cause remanded for a new trial.
All the Justices concur.